         Case 1:17-cv-03478-RA Document 57 Filed 01/30/19 Page 1 of 1
           Case 1:17-cv-03478-RA Document 56 Filed 01/29/19 Page 1 of 1

                                                                          r;:::=:=·-:::::.::::::--·---   -.. ___ ····-·---
                                                                                                                        -•__::___:.
                                                                             l"SDC-~l>\ \'
                                                                            DOCl .\l f.\T
UNITED STATES DISTRICT COURT
SOUTI·IERN DISTRICT OF NEW YORI(                                           f LECTRO.\ICALLY FILED
                                                                         / DOC#:
                                                                           DA lE F~IL;--:£~0:-:~ ~ - r - - -
LATTA DAVIS,

                                     Plaintiff,

                  -against-
                                                             Case No. 17-CV-3478
NYU HOSPITALS CENTER, NYU
                                                             (RA)(KNF)
LANGONE MEDICAL CENTER, INC.,
MARIA SILVA, individually, GABRIELA
LOYOLA, individually

                                 Defendants.



               STIPULATION OF FINAL DIS1\1ISSAL WITH Jll<.EJUDJCE

               IT IS HEREBY STIPULATED AND AGREED, by and between the duly

authorized attorneys of record for Plaintiff and Defendants that the above-entitled action shall

be dismissed with prejudice and without costs or attorneys' fees to any party as against the other.

DEREK SMITH LAW GROUP, PLLC                             JACKSON LEWIS P.C.
ATTORNEYS FOR PLAINTIFF                                 ATTORNEYS FOR DEFENDANTS

One Penn Plaza, Suite 4905                              58 South Service Road, Ste. 250



::,2)~ .¼
New York, NY 10119



   Abraham Melam,ed, Esq.
                                                        ::n2~~
                                                        Melville, New York 11747



                                                            Roger H. Briton, Esq.

                                                                  /'--.2:"--'j')_1r..___ _ __
                                                                 1
Dated:~                                           t--   Dated: __..

                 SOORDEREDonthis           h •dayofrV'"
                                          -r-                0 ",,J\
                                                              .•    \
                                                                                 ,2018




                                      bW
